Filed by Duke Energy Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Progress Energy, Inc. Commission File No.: 333-172899 Duke Energy, Progress Energy File with S.C. Commission Monday, Duke Energy and Progress Energy jointly filed an application with the S.C. Public Service Commission (SCPSC), requesting approval of a joint-dispatch agreement (JDA) and of the future combination of the companies’ respective utilities, Duke Energy Carolinas (DEC) and Progress Energy Carolinas (PEC). The JDA will allow DEC and PEC to jointly dispatch their generation resources as a single system to meet the two utilities’ retail and firm wholesale customers’ energy requirements at a lower cost. The companies always planned to make merger-related filings in South Carolina, including initially seeking approval of the JDA and later seeking approval for DEC and PEC to merge. Based on further review, it was determined that Duke Energy and Progress Energy should seek approval at this time of both the JDA and the merger of the utilities. The future business combination of DEC and PEC is not expected to occur for several years. Before any combination of the utilities could occur, numerous aspects of their operations must be addressed, including determination of business practices, operating procedures, equipment specifications, uniform rate schedules, service regulations and computer systems. When those operational issues have been addressed and the operating companies are prepared to submit uniform rate schedules and service regulations for the combined electric utility to operate in South Carolina and North Carolina, those documents will be submitted to the relevant commissions for approval. The companies have made a number of merger-related filings with state and federal regulatory agencies and, as previously announced, will seek to complete the merger of Duke Energy and Progress Energy by the end of 2011, but the timing will depend upon satisfactory regulatory approval by all the necessary authorities. Cautionary Statements Regarding Forward-Looking Information This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are typically identified by words or phrases such as “may,” “will,” “should,” “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “target,” “forecast,” and other words and terms of similar meaning. Forward-looking statements involve estimates, expectations, projections, goals, forecasts, assumptions, risks and uncertainties. Duke Energy cautions readers that any forward-looking statement is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking statement.
